     Case 3:18-cv-02109-BEN-LL Document 74 Filed 08/06/20 PageID.1426 Page 1 of 9



 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   GOLDEN EYE MEDIA USA, INC., a                   Case No.: 3:18-cv-02109-BEN-LL
     California corporation,
10
                                    Plaintiff,       ORDER:
11
     v.                                              (1) DENYING DEFENDANTS’
12
                                                     MOTION TO EXCLUDE THE
     TROLLEY BAGS UK LTD, a
13                                                   TESTIMONY AND OPINIONS OF
     corporation of the United Kingdom; and
                                                     EXPERT TIMOTHY FLETCHER;
14   BERGHOFF INTERNATIONAL, INC., a
                                                     and
     Florida corporation,
15
                                 Defendants.         (2) DENYING PLAINTIFF’S
16
                                                     MOTION TO EXCLUDE THE
17                                                   TESTIMONY AND OPINIONS OF
     TROLLEY BAGS UK LTD, a                          EXPERT LAURA BJURSTROM
18
     corporation of the United Kingdom; and
19   BERGHOFF INTERNATIONAL, INC., a                 [Doc. Nos. 47, 48]
20   Florida corporation,
                          Counter-Claimants,
21
     v.
22
23   GOLDEN EYE MEDIA USA, INC., a
     California corporation; FARZAN
24   DEHMOUBED, an individual; and
25   JENNIFER DUVALL, an individual,
           Counter-Defendants and Third-Party
26
                                 Defendants.
27
28   ///

                                                 1
                                                                          3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 74 Filed 08/06/20 PageID.1427 Page 2 of 9



 1         Before the Court is Plaintiff and Counter-Defendant Golden Eye Media USA,
 2   Inc.’s (“Plaintiff”) Motion to Exclude Portions of Laura Bjurstrom’s Initial Expert Report
 3   and Opinions therein. Also, before the Court is Defendants and Counter-Claimants
 4   Trolley Bags UK Ltd. and Berghoff International, Inc.’s (“Defendants”) Motion to
 5   Exclude the Opinions and Testimony of Plaintiff’s Expert Timothy Fletcher. The
 6   motions are fully briefed. The Court finds the motions suitable for determination on the
 7   papers without oral argument, pursuant to Civil Local Rule 7.1.d.1. For the reasons set
 8   forth below, both motions are DENIED.
 9                                      LEGAL STANDARDS
10         Motion to Exclude
11         Rule 702 of the Federal Rules of Evidence provides that:
12         A witness who is qualified as an expert by knowledge, skill, experience, training,
           or education may testify in the form of an opinion or otherwise if:
13
           (a) the expert's scientific, technical, or other specialized knowledge will help the
14               trier of fact to understand the evidence or to determine a fact in issue;
           (b) the testimony is based on sufficient facts or data;
15
           (c) the testimony is the product of reliable principles and methods; and
16         (d) the expert has reliably applied the principles and methods to the facts of the
                 case.
17
18   Under Rule 702, the trial court acts as a gatekeeper and ensures that the proffered
19   scientific testimony meets certain standards of both relevance and reliability before it is
20   admitted. Daubert v. Merrell Dow Pharm., Inc. ("Daubert I"), 509 U.S. 579, 590 (1993).
21   The party proffering expert testimony has the burden of showing the admissibility of the
22   testimony by a preponderance of the evidence. Daubert I, 509 U.S. at 592 n. 10.
23   "[J]udges are entitled to broad discretion when discharging their gatekeeping function"
24   related to the admission of expert testimony. United States v. Hankey, 203 F.3d 1160,
25   1168 (9th Cir. 2000) (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150-53
26   (1999)). The Court considers four factors to determine if expert testimony will assist the
27   trier of fact: "(i) whether the expert is qualified; (ii) whether the subject matter of the
28   testimony is proper for the jury's consideration; (iii) whether the testimony conforms to a

                                                    2
                                                                                  3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 74 Filed 08/06/20 PageID.1428 Page 3 of 9



 1   generally accepted explanatory theory; and (iv) whether the probative value of the
 2   testimony outweighs its prejudicial effect." Scott v. Ross, 140 F.3d 1275, 1285-86 (9th
 3   Cir. 1998).
 4                                          DISCUSSION
 5         The factual and procedural background of this action is well known to the parties
 6   and need not be repeated to adequately address the issues at hand. The Court first
 7   considers Defendants’ motion, followed by Plaintiff’s.
 8   I. DEFENDANTS’ MOTION TO EXCLUDE
 9         Defendants move to exclude the opinions and testimony of Timothy Fletcher
10   (“Fletcher”), Plaintiff’s expert, regarding the parties’ respective patent rights and
11   obligations. The motion is based on three arguments: (1) Fletcher improperly opines that
12   the ‘828 Patent is invalid as indefinite, anticipated, functional, and obvious; (2) Fletcher
13   improperly opines that Plaintiff’s reusable shopping bags do not infringe the ‘828 Patent;
14   and (3) Fletcher improperly opines that Plaintiff’s ‘912 Patent is not invalid as obvious or
15   anticipated. (See Doc. No. 47.)
16         As an initial matter, Defendants’ motion contains repeated assertions that Mr.
17   Fletcher’s expert reports should be excluded as unreliable since the included opinions and
18   conclusions were not properly disclosed or arose from Mr. Fletcher’s application of the
19   wrong legal standard. (See generally Doc. No. 47.) Plaintiff responds that “[a] simple
20   reading of Mr. Fletcher’s reports and his deposition transcript show that” he not only
21   properly disclosed his conclusions but had also confirmed that the correct legal standard
22   had been applied. (Doc. No. 50 at 4.) Having reviewed each party’s submissions, the
23   Court finds Fletcher’s analysis sufficiently reliable and that Plaintiff has adequately
24   refuted Defendants’ basis for wholesale exclusion. Accordingly, Fletcher’s expert reports
25   are admissible but remain subject to cross-examination.
26
27
28

                                                   3
                                                                                 3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 74 Filed 08/06/20 PageID.1429 Page 4 of 9



 1         A. Opinions Regarding the Invalidity of the ‘828 Patent.
 2                  (1) Opinions Regarding the Indefiniteness of the ‘828 Patent
 3         Defendants seek to exclude Mr. Fletcher’s opinion that the ‘828 Patent is invalid
 4   based on indefiniteness. Specifically, Defendants argue that Plaintiff failed to serve
 5   invalidity contentions in response to Defendants’ preliminary infringement disclosures.
 6   (Doc. No. 47 at 4.) Moreover, Plaintiff has not sought to amend its invalidity
 7   contentions in order to add this new purported ground of invalidity.1 Id. at 5.
 8         Plaintiff responds that “Mr. Fletcher’s indefiniteness opinion hardly represents an
 9   ambush.” (Doc. No. 50 at 7.) In fact, Defendants have “not shown that” it “has suffered
10   any prejudice regarding Mr. Fletcher’s indefiniteness opinion.” Id. Moreover,
11   Defendants’ expert “had an opportunity to – and in fact did – rebut and respond to Mr.
12   Fletcher’s indefiniteness opinion,” and Defendants extensively questioned Mr. Fletcher
13   “on his indefiniteness analysis during his deposition.” Id.
14         The Court has considered the indefiniteness opinions being challenged here and
15   deems that they can be addressed through “[v]igorous cross-examination, presentation of
16   contrary evidence, and careful instruction on the burden of proof,” (Summit 6, LLC v.
17   Samsung Elecs. Co, 802 F.3d 1283, 1295-96 (Fed. Cir. 2015), and left to the fact-finder
18   to determine credibility. The Court will accordingly DENY the motion on this point.
19                  (2) Opinions Regarding the Anticipation of the ‘828 Patent
20         Next, Defendants claim that Fletcher didn’t consider any differences between the
21   ‘828 Patent and the prior art when opining on anticipation. (Doc. No. 47 at 7.) In
22   response, Plaintiff claims “Mr. Fletcher admitted that there were differences in the
23   designs of the prior art and the ‘828 Patent.” (Doc. No. 50 at 8.) As such, “if Mr.
24   Fletcher admitted differences between the prior art designs and the ‘828 Patent, he clearly
25
26
27   1
           Defendants argue that, “[i]nstead of seeking or obtaining permission from the
     Court to further amend its invalidity contentions, Golden Eye improperly attempts to
28   introduce its new theory of invalidity in through its expert.” (Doc. No. 47 at 5.)
                                                  4
                                                                               3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 74 Filed 08/06/20 PageID.1430 Page 5 of 9



 1   considered those differences in opining on anticipation of the ‘828 Patent.” Id. While
 2   Mr. Fletcher’s analysis is thin, and a close call, the Court finds it is sufficiently detailed
 3   to be presented at trial. The Defendants’ motion is DENIED on this point.
 4                   (3) Opinions Regarding the Functionality of the ‘828 Patent
 5          Defendants next argue that Mr. Fletcher’s opinions on the functionality of the ‘828
 6   Patent be excluded because he “did not analyze whether the claimed design ‘in its
 7   entirety’ was dictated by function.” (Doc. No. 47 at 8.) In fact, Defendants claim Mr.
 8   Fletcher only analyzed whether “two specific elements of the design—the bag’s body
 9   proportions and rails—were functional.”2 Id. As a result, Mr. Fletcher’s conclusions
10   should be deemed erroneous since he failed to view the “claimed design ‘in its entirety,
11   for the ultimate question is not the functional or decorative aspect of each separate
12   feature, but the overall appearance of the article….’” See High Point Design LLC v.
13   Buyers Direct, Inc., 730 F.3d 1301, 1315 (Fed. Cir. 2013) (citing L.A. Gear, Inc. v. Thom
14   McCann Shoe Co., 988 F.2d 1117, 1123).
15          Plaintiff argues that Mr. Fletcher analyzed both the bag itself and the handles to
16   determine that the design of the’828 Patent is dictated by function. (Doc. No. 50 at 10.)
17   Moreover, he “testified that the overall bag appearance, i.e., their dimensions, are dictated
18   by the function of fitting inside in a shopping cart.” Id. Thus, Mr. Fletcher’s
19   functionality opinion is relevant and will certainly ‘assist the trier of fact’ as it ‘fits’ the
20   facts of this case, i.e., that it logically advances a material aspect of the Plaintiff’s case.
21   See Primiano v. Cook, 598 F.3d 558, 598 (9th Cir. 2010) (citing Daubert, 113 S. Ct.
22   2786.)
23
24
25
26
27   2
            “Indeed, Mr. Fletcher testified that his opinion was limited to the functionality of
     those two specific elements and that he was not opining that the design as a whole was
28   dictated by function.” (Doc. No. 47 at 8.)
                                                      5
                                                                                    3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 74 Filed 08/06/20 PageID.1431 Page 6 of 9



 1          In this case, while the Defendants’ assertions have some merit, the Court finds
 2   them insufficient to justify excluding Mr. Fletcher’s opinions and conclusions on
 3   functionality. The Defendants’ motion is DENIED on this point.
 4                   (4) Opinions Regarding the Obviousness of the ‘828 Patent
 5          Finally, the Defendants argue that Mr. Fletcher’s obviousness opinion must be
 6   excluded because it admittedly relies on misidentified and undisclosed prior art, thus
 7   rendering those portions of his opinion unreliable. (Doc. No. 47 at 9.) Specifically,
 8   Defendants assert that Mr. Fletcher’s “obviousness opinion is based on three
 9   combinations of prior art: RCD ‘0001 as a primary reference with the ‘Deck’ design (the
10   ‘RCD 1-Deck combination’)” “RCD ‘0001 as a primary reference with RCD ‘0002 (the
11   ‘RCD1-RCD2 combination’)” and “Strom Embodiment 2 with RCD ‘0002 (the ‘Strom2-
12   RCD2 combination’)”. Id. As a result, Defendants contend that “Mr. Fletcher cannot
13   identify any basis in the factual record for his Strom1-RCD1 and Strom2-RCD2
14   combinations, his opinions based on those combinations must be excluded as unreliable.”
15   Id. at 10.
16          Plaintiff argues that Mr. Fletcher’s misidentification “is simply a clerical error that
17   he has corrected in the Fletcher Decl.”3 In fact, “the figures used in Mr. Fletcher’s
18   analysis have not changed – Mr. Fletcher simply labeled the figures as ‘RCD ‘0001’
19   instead of ‘OHIM-0001.” (Doc. No. 50 at 8.) Furthermore, “the “OHIM-0001 reference
20   was certainly disclosed” to Defendants, “as they filed the document as an attachment to
21   their answer in this matter.” Id.
22          Here, the Court finds that the Defendants are challenging the Plaintiff’s clerical
23   error, while ignoring the surrounding context. To the extent Defendants desire to
24   challenge the factual basis for Mr. Fletcher’s opinion, or his conclusions, they may do so
25
26
27   3
           “The figures used in Mr. Fletcher’s analysis have not changed – Mr. Fletcher
     simply labeled the figures as ‘RCD ‘0001’ instead of ‘OHIM-0001.’ Further, the OHIM-
28   0001 reference was certainly disclosed to TB UK.” (Doc. No. 50 at 8.)
                                                    6
                                                                                 3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 74 Filed 08/06/20 PageID.1432 Page 7 of 9



 1   on cross-examination. As of this time, the Court does not find his opinions or
 2   conclusions fundamentally unsupported and DENIES Defendants’ motion.
 3         B. Opinions Regarding Non-infringement of the Lotus Bags.
 4         Defendants contend that Mr. Fletcher’s opinions and conclusions regarding
 5   whether the Lotus Bags infringe the ‘828 Patent are excludable because Fletcher failed to
 6   account for or consider both “similarities and dissimilarities” between the two bags.
 7   (Doc. No. 47 at 14.) In fact, Defendants argue that, “Fletcher admits that he ‘did not
 8   consider any similarities between the ‘828 Patent and [Golden Eye’s] bags.”4 Id.
 9         Responding, Plaintiff argues that Defendants are merely “cherry-picking portions
10   of Mr. Fletcher’s testimony without considering the context surrounding the statements.”
11   (Doc. No. 50 at 12.) Moreover, Mr. Fletcher’s opinions and conclusions are based on
12   “reliable methodologies that satisfy the Rule 702 threshold,” and should not “be excluded
13   simply” because Defendants maintain an opposing position. Id.
14         The Court is unpersuaded by Defendants’ argument because when Mr. Fletcher’s
15   statement is viewed in context, it is not clear that his opinion is the product of an
16   incorrect legal standard. As such, the “jury [is] entitled to hear the expert testimony and
17   decide for itself what to accept or reject.” i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d
18   831, 856 (Fed. Cir. 2010), aff’d, 564 U.S. 91 (2011). Therefore, the Court DENIES
19   Defendants’ motion to exclude on this point.
20         C. Opinions Regarding the Validity of the ‘912 Patent.
21         Finally, Defendants argue that Mr. Fletcher’s opinion (i.e., that the ‘912 Patent is
22   not obvious or anticipated) is not supported by an analysis of the obviousness or
23   anticipation of the ‘912 Patent under the legal standards discussed supra. (Doc. No. 47 at
24   15.) In this case, the Defendants have failed to provide sufficient information to enable
25   the Court to adequately determine whether it should exclude Mr. Fletcher’s opinions and
26
27
     4
           Defendants argue, “Mr. Fletcher’s analysis is contrary to controlling law and
28   therefore irrelevant.” (Doc. No. 47 at 14.)
                                                   7
                                                                                 3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 74 Filed 08/06/20 PageID.1433 Page 8 of 9



 1   conclusions regarding the validity of the ‘912 Patent. As such, the Court DENIES the
 2   Defendants’ motion on this point.
 3   II. PLAINTIFF’S MOTION TO EXCLUDE
 4         A. Section VI of Laura Bjurstrom’s Initial Expert Report
 5         Defendants’ retained Laura Bjurstrom as an expert to critique the opinions of
 6   Plaintiff’s expert, Timothy Fletcher. In its motion to exclude, Plaintiff asserts that
 7   Defendants are attempting to introduce infringement theories beyond that which were
 8   included in their Infringement Contentions, by introducing them via Ms. Bjurstrom’s
 9   expert report.5 (Doc. No. 48 at 1.) Despite Plaintiff’s request that Defendants amend
10   their Infringement Contentions, Defendants have not done so. See Id. Arguing that
11   Defendants seek to improperly introduce previously-undisclosed theories of infringement
12   through Ms. Bjurstrom’s expert report, Plaintiff seeks to exclude those portions that
13   discuss Version 3 of Plaintiff’s Lotus Bags. (Doc. No. 48 at 3.)
14         Defendants respond that Plaintiff’s motion is meritless because all of Plaintiff’s
15   Lotus Bags have always been at issue in this case.6 (Doc. No. 49 at 3.) The fact that
16   Defendants “properly identified Golden Eye’s Lotus Bags as the accused instrumentality
17   in its Disclosure of Preliminary Infringement” and “provided side-by-side images
18   showing how the Lotus Bags infringe the ‘828 Patent,” clearly signify that all versions of
19   Plaintiff’s Lotus Bags are pertinent to this suit. Id. The fact that Plaintiff now attempts
20   to parse its Lotus Bags products into separate ‘versions’ based on slight manufacturing
21
22
23
     5
            “[G]iven the purpose behind [these] disclosure requirements, a party may not use
24   an expert report to introduce new infringing instrumentalities not disclosed in the parties’
25   infringement contentions.” Verinata Health, Inc. v. Sequenom, Inc. 2014 WL 4100638,
     at *3 (N.D. Cal. Aug. 20, 2014). (Doc. No. 48 at 1.)
26   6
            Plaintiff says, “Golden Eye brought this lawsuit seeking a declaration that all of its
27   Lotus Bags do not infringe the ‘828 Patent, and Trolley Bags brought a patent
     infringement claim alleging that all of the Lotus Bags infringe the ‘828 Patent.” (Doc.
28   No. 49 at 3.)
                                                   8
                                                                                3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 74 Filed 08/06/20 PageID.1434 Page 9 of 9



 1   change, has little relevance.7 See Id. In response to Plaintiff’s motion, Defendants argue
 2   that the motion should be denied for the following reasons: (1) all of the Lotus Bags are
 3   undisputedly at issue in the case; (2) Golden Eye does not move to exclude version three
 4   from Trolley Bags’ claims—only from Ms. Bjurstrom’s opinions; (3) Golden Eye was on
 5   notice that all Lotus Bags were at issue; (4) any delay was entirely due to Golden Eye’s
 6   actions; and (5) Golden Eye does not identify any valid legal basis for exclusion. (See
 7   generally Doc. No. 59.)
 8         On this issue, Plaintiff has argued little more than that Defendants failed to amend
 9   their Infringement Contentions, and that because of it, all mention of version three of its
10   Lotus Bags should be excluded at trial. It is clear to this Court that the information
11   Plaintiff seeks to exclude is not likely to mislead the jury or confuse the issues. Nor is it
12   likely to substantially outweigh the probative value of Ms. Bjurstrom’s opinions and
13   conclusions. Accordingly, the Court DENIES Plaintiff’s motion to exclude.
14                                         CONCLUSION
15         For the foregoing reasons, the Court ORDERS that:
16                (1) Defendants’ Motion to Exclude is DENIED; and
17                (2) Plaintiff’s Motion to Exclude is DENIED.
18         IT IS SO ORDERED.
19   Dated: August 6, 2020
20
21
22
23
24
25
26   7
            “Golden Eye’s corporate representative testified that it was ‘always refining’ the
27   Lotus bags. According to Golden Eye, Golden Eye’s ‘version two’ added removable
     rods, had sizing differences, and internal pockets. Golden Eye, however, does not seek to
28   exclude Ms. Bjurstrom’s opinions related to versions one or two.” (Doc. No. 49 at 3.)
                                                   9
                                                                                 3:18-cv-02109-BEN-LL
